Citation Nr: 1426376	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1981 to July 1990.

These matters come before the Board of Veterans' Appeals (the Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran had a hearing before the undersigned Acting Veterans Law Judge in June 2012.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The claims of entitlement to service connection for a left knee disability, left ankle disability, and CFS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The AOJ will inform the Veteran if further action is required.





FINDINGS OF FACT

1.  The September 1995 rating decision that denied the Veteran's claim of entitlement to service connection for a left ankle disability, on the grounds that there was no showing of a current disability, was not appealed.

2.  The December 2003 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disability, on the grounds that no chronic condition, continuity, or opinion had been shown in service or since linking his knee disability to service, was not appealed.

3.  The evidence received since the September 1995 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for a left ankle disability.

4.  The evidence received since the December 2003 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied the Veteran's claim of entitlement to service connection for a left ankle disability is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1995).

2.  Evidence added to the record since the September 1995 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of sustaining the Veteran's claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The December 2003 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003).

4.  Evidence added to the record since the December 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of sustaining the Veteran's claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims for entitlement to service connection for left knee and ankle disabilities.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Claims to Reopen

In a September 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left ankle disability.  The claim was denied on the basis that there was no showing of a current left ankle disability.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error, and the decision became final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1995).

In a December 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability.  The claim was denied on the basis that there was no showing of a chronic condition, continuity since service, or opinion shown in service or since linking the Veteran's knee disability to service.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error, and the decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

The Veteran filed petitions to reopen in May and July 2008.  A November 2008 rating decision declined to reopen the Veteran's left knee claim, but reopened the Veteran's left ankle claim and denied it on the merits.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the September 1995 denial, the evidence of record consisted of the claims file, VA medical records including an August 1995 VA examination, and the Veteran's service treatment records.  The claim was denied on the grounds that there was no showing of a current left ankle disability.

Since September 1995, the Veteran submitted magnetic resonance imaging (MRI) test results from June 2010, indicating mild diffuse tendinosis of the peroneus brevis tendon and small joint effusion of the left ankle, as well as a June 2009 opinion from Dr. J. B. linking the Veteran's left ankle disability to his in-service September 1987 injury.

At the time of the December 2003 denial, the evidence of record consisted of the claims file, VA treatment records, and the Veteran's service treatment records.  The claim was denied on the grounds that there was no showing of a chronic condition, continuity, or opinion in service or since linking the Veteran's knee disability to service.

Since December 2003, the Veteran submitted opinions from Dr. J. B. and Dr. K. C. linking the Veteran's left knee disability to his in-service September 1987 injury.

This evidence is new, as it was received by VA after the issuance of the September 1995 and December 2003 rating decisions and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses the existence of a current left ankle disability as well as a link between the Veteran's left knee disability and his military service, which were elements of service connection that the September 1995 and December 2003 rating decisions found lacking.

New and material evidence having been received, reopening of the previously denied claims of entitlement to service connection for left knee and left ankle disabilities is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  For reasons described in further detail below, the underlying service connection claims require additional development on remand.


ORDER

New and material evidence having been received, reopening of the previously denied claims of entitlement to service connection for left knee and left ankle disabilities is warranted.  To this extent only, the claims are granted.


REMAND

The Board notes that in June 2011 the Veteran was granted Social Security disability benefits.  Records pertaining to this eligibility determination are not of in the claims file.  Upon remand, the AOJ should attempt to obtain these records with the Veteran's assistance and incorporate them into the claims file.

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination.  In conjunction with the Veteran's claims of entitlement to service connection for left knee and left ankle disabilities, he underwent a VA examination in June 2010.  However, the Board finds that the examination report relied on an inaccurate factual premise and failed to provide sufficient rationales for opinions expressed therein, and thus is inadequate because it does not provide sufficient information to decide the Veteran's claims.

With respect to the left ankle, it appears that the examiner conducted range of motion testing on the right ankle instead of the left ankle, and also indicated the left ankle appeared normal.  However, MRI results dated June 26, 2010 indicate the Veteran had diagnoses of mild diffuse tendinosis of the peroneus brevis tendon and small joint effusion.  Additionally, in addressing the Veteran's left knee disability, the examiner cited to the absence of documented knee problems in the Veteran's post-service medical records from 1990 to 1999.  However, contemporaneous VA treatment records from the time of the Veteran's left knee surgery in 1999 noted his complaints of knee pain since his in-service injury in 1987.  Thus, the examiner's rationale for his conclusions cannot be relied upon in rendering a determination of the Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the claims file.

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013) and given an opportunity to respond.

2.  Request the Veteran furnish all dates and places of treatment for conditions related to his left knee, left ankle, and CFS disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's left knee, left ankle, and CFS disabilities.  All records received should be associated with the claims file.

4.  After completing the above development, schedule the Veteran for a new VA medical examination to determine the current nature and etiology of his left knee and left ankle disabilities and any diagnosed CFS.  The examiner is requested to review the claims folder, to include a copy of this remand, and to indicate that such review has been completed.  

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disability is related to service, to include the Veteran's September 1987 injury.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left ankle disability is related to service, to include the Veteran's September 1987 injury.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed CFS disability is related to service, to include the Veteran's April 1983 reports of chronic fatigue.

Any opinion offered must be accompanied by supporting rationale.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

Then, if warranted, the case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


